ITEMID: 001-60911
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF KUBISZYN v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed
JUDGES: Christos Rozakis
TEXT: 8. On 23 June 1994 the applicant's husband filed a divorce petition with the Wałbrzych Regional Court (Sąd Wojewódzki).
9. On 26 August 1994 the applicant filed a pleading. On 19 October 1994 her husband requested the court to find that the applicant was responsible for the marital breakdown.
10. On 1 September 1995 the court ordered the applicant's husband to pay 170 Polish zlotys (PLN) in family maintenance pending trial.
11. The court held twelve hearings on the following dates: 26 August, 6 December 1994; 31 January, 21 March, 16 May, 1 September, 28 November 1995; 9 January, 13 February, 19 March, 17 April and 26 April 1996. It heard evidence from at least twelve witnesses.
12. On 26 April 1996 the court granted a divorce decree. It considered that both spouses had been at fault in respect of the breakdown of their marriage. The court further vested custody rights over their minor child with the applicant and obliged her husband to pay maintenance for the child.
13. On 28 May 1996 the applicant filed an appeal against the above judgment. She claimed that her husband had been exclusively responsible for the failure of their marriage and that, therefore, divorce was inadmissible in law.
14. On 5 July 1996 the Wrocław Court of Appeal (Sąd Apelacyjny) quashed the first-instance judgment and remitted the case to the Wałbrzych Regional Court.
15. On 10 October 1996 the applicant filed a request for her maintenance claims to be secured. The court considered that further evidence regarding the financial situation of both parties should be obtained.
16. On 13 November 1996 the court held a hearing. On 9 April 1997 the court amended its decision of 1 September 1995 concerning the family maintenance pending trial, increasing it to PLN 250. It dismissed the remainder of the applicant's maintenance claims.
17. On 6 June 1997 the Wałbrzych Regional Court ordered that evidence be obtained from experts in psychiatry, psychology and pedagogics. On 27 November 1997 experts from the Family Diagnostics Centre (Rodzinny Ośrodek Diagnostyczno-Konsultacyjny) prepared their report.
18. Subsequently, the court held hearings on the following dates: 13 February, 16 March, 24 April 1998.
19. On 15 May 1998 the Wałbrzych Regional Court pronounced divorce, finding that both spouses had been at fault in respect of the breakdown of their marriage.
20. On 16 June 1998 the applicant filed an appeal with the Wrocław Court of Appeal. On 5 August 1998 it upheld the contested judgment. On the same day the applicant applied to the court to grant her legal assistance and to exempt her from court fees in cassation proceedings. On 28 September 1998 the Wrocław Court of Appeal dismissed her application.
21. On 12 November 1998 the applicant filed a cassation appeal against the judgment of the Court of Appeal of 5 August 1998. On 5 January 2001 the Supreme Court (Sąd Najwyższy) held a hearing and on the same date it dismissed the applicant's cassation appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
